Citation Nr: 1643693	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-24 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the claim of service connection for lower abdominal pelvic pain.

2.  Entitlement to service connection for lower abdominal pelvic pain.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1997 to April 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) (Agency of Original Jurisdiction (AOJ)).  

The Board notes that the Veteran has an array of mental health diagnoses of record, to include PTSD, depression, and anxiety.  Hence, the appeal has been characterized more broadly to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

In September 2016, the Board granted advance on docket status to this appeal.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

The issue of service connection for lower abdominal pelvic pain (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final May 2005 RO rating decision denied the claim of service connection for lower abdominal pelvic pain on the basis of no chronic disability.

2.  The evidence received since the May 2005 RO rating decision is neither cumulative nor repetitive of facts that were previously considered as it includes a current diagnosis of fibroid tumors.

3.  The Veteran's PTSD is due to military sexual trauma, and her independent acquired psychiatric diagnoses of depression and anxiety had their onset in service.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied service connection for lower abdominal pelvic pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the May 2005 rating decision is new and material for the purpose of reopening the claim of service connection for lower abdominal pelvic pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent that the action taken herein below is favorable to the Veteran, further discussion of VCAA is not required at this time.




II.  New and Material Evidence - lower abdominal pain

The Veteran seeks service connection for lower abdominal pelvic pain.  A claim for service connection for lower abdominal pelvic pain, lower back pain and migraine headaches was previously considered and denied by the RO in a May 2005 rating decision.  By letter dated May 12, 2005, the Veteran was notified of this decision and her appellate rights.  In December 2005, the Veteran timely submitted an appeal with respect to the denials of service connection for lower back pain and migraine headaches, but she did not appeal the denial of service connection for lower abdominal pelvic pain within one year of notice of decision.  38 C.F.R. § 20.1103.  A review of the claims file also reflects that the Veteran did not submit any new and material evidence within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1105.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. §  3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the prior decision, the record included the claim, the service treatment records (STRs), and post-service treatment records.  The May 2005 RO rating decision denied the claim of service connection for lower abdominal pelvic pain on the basis of no chronic disability

The evidence received since the May 2005 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  December 2014 private medical records revealed four fibroids in the Veteran's uterus.  This new evidence addresses the reason for the previous denial - that is, the absence of a current disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus, 3 Vet. App. at 513.  Accordingly, the claim is reopened.

The Board defers consideration of the claim on the merits pending additional development addressed in the REMAND below.

III.  Service connection - an acquired psychiatric disorder, including PTSD

The Veteran contends that her acquired psychiatric disorders were caused by an abusive sexual relationship she engaged in with her military superior.  The AOJ has been unable to locate police reports associated with some of the alleged incidents.  However, a child support order does substantiate that she had a child with her superior.  The Veteran's January 1996 entrance examination showed a normal psychiatric evaluation.  In September 1997, the Veteran reported stress, family problems, and anxiety at the Fort Hood Bennett Adult Health Clinic.  

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton, 12 Vet. App. at 280.  Additionally, a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

Here, the record contains evidence for and against the claim.  An August 2011 VA examination report reflects an extensive review of the evidentiary record as well as extensive interview of the Veteran.  The examiner acknowledged post service diagnoses of panic disorder without agoraphobia, generalized anxiety disorder with some mild depressive features, specific phobia and major depressive disorder.  An interview of the Veteran reflected her report of the onset of depression and anxiety following an incident of violent choking by her supervisor in service as well as one incident of date rape.  The Veteran had no history of psychiatric symptoms prior to service.  The examiner found that the Veteran manifested PTSD citing her recollections of the choking incident in service as supporting the diagnosis.  The Axis IV assessment was limited to "military sexual trauma."  Overall, the examiner found the Veteran to be a reliable historian with her "description of symptoms ... corroborated by medical records."  The examiner also offered diagnoses of anxiety and depression which the examiner found was at least as likely as not due to service.

On the other hand, an October 2012 VA examiner found that the Veteran had symptoms of anxiety and depression prior to her active service.  The VA examiner next elaborated that the Veteran's symptoms of panic did not appear to be in any way due to, caused by, or exacerbated by her active service.  This examiner found no documentary evidence or behavior changes which could corroborate the claimed sexual trauma.

At the outset, the Board notes that the records from Fort Hood about a reported assault are no longer maintained due to no fault of the Veteran.  The Criminal Investigation Division has no information pertinent to the claim.  Thus, the issue of whether there is sufficient marker information to corroborate the alleged military sexual assault rests in the hands of VA examiners.   38 C.F.R. § 3.304(f)(5).  The August 2011 and October 2012 VA examiner had access to the same information, and reached different conclusions.  In pertinent part, some of this assessment requires the examiner's assessment of the reliability of information offered by the Veteran.  

The August 2011 found that, based on the totality of circumstances, the Veteran's report of military sexual assault was credible and supported a PTSD diagnosis.  The October 2012 VA examiner reached a different conclusion.  Notably, the October 2012 VA examiner intimated that anxiety and depression pre-existed service but the Veteran reported no such complaints upon service entry and she is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.

After thorough review of the evidence of record, to include the medical treatment notes and the lay evidence provided by the Veteran, the Board finds that the evidence for and against the claim is in relative equipoise.  Here, the record reflects a diagnosis of PTSD which the August 2011 examiner found was due to military sexual trauma based upon review of the entirety of the record.  This examiner implicitly found that the reports of military sexual trauma were corroborated.  Notably, the record confirms that the Veteran had a child with the reported aggressor.  This examiner also found that depression and anxiety had an inservice onset which is corroborated, in part, by a September 1997 STR.  Overall, the Board resolves reasonable doubt in favor of the Veteran and grants the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.") 

ORDER

The application to reopen the claim for service connection for lower abdominal pelvic pain is reopened.  To this extent only, the appeal is granted.

Service connection for an acquired psychiatric disorder, including PTSD, depression and anxiety, is granted.


REMAND

With regard to the Veteran's claim of entitlement to service connection for lower abdominal pain, the Board finds that a remand is necessary to afford her a VA examination.  The Veteran's treatment records document current fibroid tumors.  STRs reflect numerous visitations due to gynecological issues including unusual ovarian cramping, pelvic pain and bleeding.  A VA examination on this issue has not yet been obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file, including VA treatment records dated since September 2012 and any private/TriCare treatment records. 

2.  After obtaining available records, schedule the Veteran with a VA examination to determine the nature and etiology of her abdominal pelvic pain. 
The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified pelvic or abdominal disorder was incurred during the Veteran's active service or is due to an event during active service.  

The examiner should specifically address whether the Veteran has PID and, if so, whether it had an inservice onset and whether the Veteran's fibroid tumors first manifested in service or is related to any treatment in service. 

In providing this opinion, the examiner's attention is directed towards the following:
* A January 1996 enlistment examination reflecting no lay report of gynecological abnormalities;
* A June 1997 screening note for yeast infection with a reported 6 month history of pelvic inflammatory disease (PID) with an assessment of bacterial vaginitis;
* An August 1997 STR reflecting an assessment of PID partially treated;
* A November 1997 cytopathology gynecological report and November 1997 well woman examination report;
* A December 1997 STR reflecting complaint of intermittent lower abdominal pain with reported history of PID with assessments of pregnancy and ovarian cyst;
* A January 1998 cytopathology gynecological report reflecting a final diagnosis of atypical squamous cells of undetermined significance;
* A March 1998 STR reflecting complaint of abdominal pain;
* A September 1998 well woman examination report;
* A November 1998 STR reflecting complaint of abdominal pain assessed as bacterial vaginosis;
* A December 1998 biopsy diagnosis of benign endocervical glands and stroma and surgical biopsy diagnosis of low grade squamous intraepithelial lesion (mild dysplasia with HPV features);
* A February 1999 STR pathology report for vaginal discharge conducted due to complaint of pelvic cramping and vaginal bleeding;
* A March 1999 surgical pathology report with a gynecological assessment of vague abdominal pain;
* An April 1999 STR reflecting complaint of lower abdominal pain with history of miscarriage 6 weeks previous assessed as urinary tract infection (UTI) and bacterial vaginitis;
* A May 1999 STR reflecting complaint of severe abdominal cramps, heavy menstrual flow and nausea with a history of miscarriage 2 months previous;
* An October 1999 cervical cytologic diagnosis and gynecological consultation;
* A January 2000 STR reflecting an assessment of abdominal pain of unknown etiology;
* A March 2000 gynecological consultation; and
* A March 2000 surgical pathology diagnoses of benign endocervical tissue fragments and minute fragment of squamous metaplasia with changes highly suggestive of HPV effect, squamous mucosa with HPV effect and cellular changes associated with inflammation;

All opinions should be supported by clear reasons.  
If it is not possible to provide an opinion without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the needed opinion is beyond the scope of current medical knowledge, or there is missing evidence that would permit the needed opinion to be provided.  The examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the above development has been completed, readjudicate the Veteran's claims.  If any benefit remains denied, issue the Veteran a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


